Citation Nr: 0926397	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic bilateral 
foot disorder to include flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from April 1955 to April 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied service 
connection for bilateral flat feet.     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

Initially, the Board observes that the Veteran's service 
treatment documentation is not of record.  It was apparently 
destroyed in the 1973 fire at the National Personnel Record 
Center (NPRC).  

The Veteran asserts that service connection is warranted for 
chronic bilateral flat feet as he was initially diagnosed 
with the claimed disorder during basic training.  In a 
December 2007 written statement, the Veteran clarified that:

I was first diagnosed with flat feet 
while in basic training.  I had extreme 
difficulty marching and carrying 
backpacks without my feet hurting.  After 
[Advanced Individual Training], due to my 
flat feet, I was placed in the motor 
pool.  

In a January 2008 Request for Information Needed to 
Reconstruct Medical Data, the Veteran stated that he had been 
treated for flat feet during basic training at Camp Chaffee, 
Arkansas, in April and May 1955.  In his January 2008 notice 
of disagreement, the Veteran advanced that "surely there are 
logs stating the fact that while I was in [Advanced 
Individual Training], I was placed in the motor pool due to 
the fact that I could not stand for long periods of time."  

The Veteran's service personnel records have not been 
requested for incorporation into the claims file.  The 
records of the Camp Chaffee, Arkansas, Army medical facility 
have not been searched for relevant entries pertaining to the 
Veteran's alleged treatment during basic training.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the NPRC and/or the 
appropriate service entity and (1) 
request that the Veteran's service 
personnel file (201 or equivalent) be 
forwarded for incorporation into the 
record and (2) request that a search be 
made of the records of the Camp Chaffee, 
Arkansas, Army medical facility, for any 
documentation pertaining to treatment of 
the Veteran during the period from April 
1955 to May 1955.  All material produced 
by the requested search should be 
incorporated into the record.  If no 
service personnel records and/or 
treatment documentation are located, a 
written statement to that effect should 
be incorporated into the claims file.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic bilateral flat 
feet.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.   

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic foot disorder was initially 
manifested during active service or 
otherwise originated during or is 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted. 

4.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for a chronic bilateral foot 
disorder to include flat feet.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
Veteran should be given the opportunity 
to respond to the SSOC.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

